Shields, J. delivered the following dissenting opinion: In this case, I find it necessary to dissent from the opinion of the majority. The authorities on the principal point are about equally balanced, and in such a case, it is competent to decide it on principle. When an opposite party is called to testify against his own interest, and is willing to testify, as his bare declarations in such a case would he evidence, there is no good reason why the same declarations made under the sanction of an oath should not. Judgment affirmed.